Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art does not teach or suggest an apparatus to determine material parameters of a turbine rotor, the apparatus comprising: a rotor geometry determiner to determine a geometry of the turbine rotor of a turbine; a node radius calculator to calculate radial node locations of radial nodes on the turbine rotor, the radial nodes including a first radial node corresponding to an outermost node of the radial nodes; a thermocouple interface to record first temperature values over a time interval; a first thermal stress calculator to calculate first thermal stress values at one or more of the radial nodes over the time interval; a node temperature calculator to calculate second temperature values at respective internal nodes of the first radial node; a reference value lookup to lookup first material parameter information; a second thermal stress calculator to determine second thermal stress values based on one or more of the first and second temperature values and the first material parameter information; a 

Cheng teaches calculating thermal stress (110) and comparing it to an allowable thermal stress (112), and, based on the difference, control a steam ramping rate (412, Col. 17, Line 15+) to reduce the stress on the rotor. Cheng also teaches tuning the control logic (418) based on the difference between the calculated and allowable stresses. Cheng does not teach that this tuning involves “adjusting a material parameter information to second material parameter information based on the difference”, as recited, or the node temperature calculations recited. 

Yashiki teaches calculating thermal stress on the rotor “at predetermined calculation intervals based on the temperature and pressure (measured data 16) of the steam flowing in the steam turbine 3, the peak value (maximum value) .sigma.max during the cycle from the start of the activation of the steam turbine 30 to the stop of the operation is calculated, and thus the life consumption amounts LC of the turbine rotor for one time of the activation” (Paragraph 31). The thermal stress is based on “material mechanics calculation using a linear 

Julian teaches a similar concept as Yashiki, in which life consumption data is determined based on thermal stress data from temperature sensors. 

Kim teaches calculating thermal stress by “using a weight function to improve accuracy in the calculation of a thermal stress value by designing the weight function such that changes in physical properties of a material that change according to temperature changes are considered” (Col. 2, Line 6+). This allows for a temperature dependent thermal stress calculation. However, while there is an input for a material parameter change, there is no teaching of adjusting a material parameter information to second material parameter information based on this thermal stress calculation, as recited, or the node temperature calculations recited.

Kirchhof and Matsumoto both teach multiple radial temperature nodes used in calculating thermal stresses on the turbine rotor (see Figure 1 of Kirchhof and Figure 3 of Matsumoto), but do not teach adjusting a material parameter . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Saturday, January 29, 2022